DETAILED ACTION
Claims 7-26 are pending in this application and claims 1-6 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
This application is a 371 of PCT/US2019/021341 filed on 03/08/2019, which claiming a provisional application 62/641675 filed 03/12/2018
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 09/09/2020 and 11/29/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Claim Objections
Claim 17 is objected to because of the following informalities: 
Claim 17 line 3 recites “a higher tier status” without a period to end of claim language. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-17 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the device of claim 14" in line 1.   There is insufficient antecedent basis for this limitation in the claim because it is unclear whether “The device” is refers to “An electronic wireless device” in claim 14. Similar issue exists in claims 16-17.
Claim 20 recites the limitation “less likely” in line 4 is unclear what consider are less likely. Examiner suggest applicant using positive language for the limitation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2013/0301609 A1) in view of Laliberte (US 2017/0325141 A1).

Regarding claim 7, Smith teaches a method of providing telecommunication service in a wireless communication network, comprising: 
providing for monitoring call quality (base stations 102, BSC/RNC 103 or MSC 104 monitoring incoming and outgoing calls (such as call volume) for wireless device 101a-101g (can be as TPA device) and wireless device 101 display message to terminate connection due to network incompatibility see Smith: Fig.6 step 201; ¶[0088]; Fig.4; ¶[0094-0096]); 
checking, by one or more processors, at least one of (i) a status of a subscriber initiating a call on the wireless communication network or (ii) whether the call is indicated as being an important call (check if a call is initiated by a TPA-authorized wireless device at Fig. 6 step 205 corresponding whether call is important or not and user class tiers  corresponding the status of user class in different tiers see Smith: Fig.59-59B); 
0101]; ¶[0383]); 
in conjunction with designating the call as the higher-tier call, increasing a Quality of Service (QoS) associated with the call (assign dedicated resources to emergency personnel use one channel or one resource see Smith: ¶[0102]), the increasing the QoS comprising at least one of increasing a bandwidth (increase resource  for TPA operation see Smith: ¶0102]), decreasing a packet latency, (If necessary, the bandwidth allocated to civilian wireless device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected see Smith: ¶[0085-0086]); 
monitoring, by the one or more processors, at least one of the bandwidth, the packet latency, the frequency set, and network connectivity problems during the call (monitoring whether the call is TPA calls and allocated network resource for TPA operation to provide emergency responders see Smith: ¶[0086]).
Smith does not explicitly teaches providing phone application; and choosing a frequency set with a least amount of connectivity problems; and generating, for display in the phone application, a status of at least one of the bandwidth, the packet latency, the frequency set, and the network connectivity problems.  
However, Laliberte teaches the providing phone application (UE subscriber account interface 263 see Laliberte: Fig.9 elements 263-276); and choosing a frequency set with a least amount of connectivity problems (client application provision of real time 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Smith to include (or to use, etc.) the providing phone application; and choosing a frequency set with a least amount of connectivity problems; and generating, for display in the phone application, a status of at least one of the bandwidth, the packet latency, the frequency set, and the network connectivity problems as taught by Laliberte in order to improve wireless communication between devices based on quality of services.
Regarding claim 8, the modified Smith taught the method of claim 7 as described hereinabove. Smith further teaches wherein checking the status of the subscriber initiating the call on the wireless communication network includes checking the status of the subscriber in a lookup table (check whether call from TPA authorized cell phone at 312, where the TPA authorized stores the wireless device in a database see Smith: Fig.7; ¶[0089]; ¶[0114]).  
Regarding claim 9, the modified Smith taught the method of claim 7 as described hereinabove. Smith further teaches wherein checking whether the call is indicated as being an important call includes checking whether a user of a wireless communication device having the phone application has indicated that the call is an important call 
Regarding claim 10, the modified Smith taught the method of claim 7 as described hereinabove. Smith further teaches wherein the monitoring includes obtaining during the call, by the one or more processors, at least one of (i) current voice quality (current call volume through the channel equals its maximum capacity see Smith: ¶[0113]), (ii) network information pertinent to voice quality (whether call volume exceed the capacity see Smith: Fig.7 step 310), or (iii) codec related information.  
Regarding claim 11, the modified Smith taught the method of claim 7 as described hereinabove. Smith further teaches wherein the monitoring includes monitoring one or more of allocated bandwidth, actual bandwidth, or packet loss (current call volume through the channel equals its maximum capacity see Smith: ¶[0113]).  
Regarding claim 12, the modified Smith taught the method of claim 7 as described hereinabove. Smith further teaches wherein designating the call as a higher-tier call includes identifying the call as privileged (identify the call as TPA call as priority see Smith: ¶[0120]; ¶[0141]).  
Regarding claim 13, the modified Smith taught the method of claim 7 as described hereinabove. Smith further comprising propagating, by the one or more processors, privilege information regarding the call to a packet scheduler of the wireless communication network (real time allocated by scheduler “The eNodeB may monitor one or more resources (e.g., radio links, resource operations, bandwidth, etc.) in real 
Regarding claim 14, Smith teaches an electronic wireless device (base stations 102, BSC/RNC 103 or MSC 104 see Smith: Fig.1) comprising:
at least one processor configured to execute instructions stored in a machine-readable medium; a wireless transmitter, operatively coupled to the at least one processor; and a memory operatively coupled to the at least one processor (server 7000 see Smith: Fig.70), the memory serving as a machine-readable medium and storing processor-executable instructions to cause the at least one processor of the electronic wireless device to perform operations comprising: 
providing for monitoring call quality (base stations 102, BSC/RNC 103 or MSC 104 monitoring incoming and outgoing calls (such as call volume) for wireless device 101a-101g (can be as TPA device) and wireless device 101 display message to terminate connection due to network incompatibility see Smith: Fig.6 step 201; ¶[0088]; Fig.4; ¶[0094-0096]); 
determining at least one of (i) a status of a subscriber initiating a call on the wireless communication network or (ii) whether the call is indicated as being an important call (check if a call is initiated by a TPA-authorized wireless device at Fig. 6 step 205 corresponding whether call is important or not and user class tiers  corresponding the status of user class in different tiers see Smith: Fig.59-59B); 
upon a determination that (i) the subscriber is a higher-tier subscriber or (ii) the call has been indicated as being important, designating the call as a higher-tier call (upon determined whether the wireless device is a TPA authorized wireless device 0101]; ¶[0383]); 
transmitting, to a network element of a wireless communication network, an identifier identifying the designation of the call as being an important call (connect call as priority call/device  (TPA authorized device) see Smith: Fig.308-315); 
monitoring at least one of bandwidth, packet latency, frequency set, and an amount of network connectivity problems; and 
Smith does not explicitly teaches providing phone application; choosing a frequency set for conducting the call with a least amount of connectivity problems; -4-Application No.: Not Yet AssignedDocket No. POLTOR 3.3F-004 [103]and generating for display, using the phone application, a status of at least one of the bandwidth, the packet latency, the frequency set, and the amount of network connectivity problems.  
However Laliberte teaches the providing phone application (UE subscriber account interface 263 see Laliberte: Fig.9 elements 263-276); choosing a frequency set for conducting the call with a least amount of connectivity problems (client application provision of real time call quality monitoring and switch to another data network to improve the connection such as from Wi-Fi to 4G) see Laliberte: ¶[0093]; ¶[0101-0104]); -4-Application No.: Not Yet AssignedDocket No. POLTOR 3.3F-004 [103]and generating for display, using the phone application, a status of at least one of the bandwidth, the packet latency, the frequency set, and the amount of network connectivity problems (prompt message states detected connection problem see Laliberte: ¶[0102]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to create the invention of Smith to include (or to use, 
Regarding claim 15, the modified Smith taught the device of claim 14 as described hereinabove. Smith further teaches wherein: determining the status of the subscriber initiating the call on the wireless communication network includes checking the status of the subscriber in a lookup table (check whether call from TPA authorized cell phone at 312, where the TPA authorized stores the wireless device in a database see Smith: Fig.7; ¶[0089]; ¶[0114]); and determining whether the call is indicated as being an important call includes checking whether a user of the device has indicated that the call is an important call (determine whether the call is Tiered Priority Access (TPA) as the emergency personnel see Smith: ¶[0071]).  
Regarding claim 16, claim 16 is rejected for the same reason as claim 10 as set forth hereinabove. 
Regarding claim 17, the modified Smith taught the device of claim 14 as described hereinabove. Smith further teaches wherein the at least one processor is further configured to transmit, to the network element, quality monitoring information for only selected calls eligible for a higher tier status (identify the call when authorized as TPA device see Smith: ¶[0120]; ¶[0141]).    
Regarding claim 18, claim 18 is rejected for the same reason as claim 14 as set forth hereinabove. Claim 18 teaching server device receiving instead of claim 14 of transmitting from the wireless device that claiming the similar claim language.  
Regarding claim 19, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the at least one processor implements a quality manager to handle call quality related information and commands (base station handle call volume and quality for UE 101s see Smith: Fig.1; ¶[0074]).  
Regarding claim 20, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the server device embodies an enhanced scheduler configured to analyze information about connectivity quality based on used frequencies, subscriber location, and velocity, and to allocate to the call designated as being an important call one or more frequencies that are less likely to suffer from one or more network connectivity problems (real time allocated by scheduler “The eNodeB may monitor one or more resources (e.g., radio links, resource operations, bandwidth, etc.) in real time as they are allocated by a scheduler (e.g., an eNodeB scheduler, etc.)” see Smith: ¶[0459]).
Regarding claim 21, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the at least one processor is configured to receive call quality feedback and to adjust allocated bandwidth for the call based on the received call quality feedback (increase resource  for TPA operation see Smith: ¶0102])
Regarding claim 22, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the server device functions as a quality manager configured to: receive one or more of current voice quality information from the electronic wireless device (current call volume through the channel equals its maximum capacity see Smith: ¶[0113]), network information pertinent to voice quality (whether call volume exceed the capacity see Smith: Fig.7 step 310), or codec related information; and cause an adjustment to enhance quality of the call based on the received information (increase resource  for TPA operation see Smith: ¶0102]), decreasing a packet latency, (If necessary, the bandwidth allocated to civilian wireless device users is reduced and one or more non-emergency calls may be dropped to enable the TPA call to be connected see Smith: ¶[0085-0086]).  
Regarding claim 23, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the server device is further configured to propagate privilege information regarding the call to a packet scheduler of a given one of the plurality of base stations (real time allocated by scheduler “The eNodeB may monitor one or more resources (e.g., radio links, resource operations, bandwidth, etc.) in real time as they are allocated by a scheduler (e.g., an eNodeB scheduler, etc.)” see Smith: ¶[0459]).  
Regarding claim 24, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the server device is further configured to propagate privilege information regarding the call to another element of the wireless communication network in order to shape packet traffic (real time allocated by scheduler “The eNodeB may monitor one or more resources (e.g., radio links, 
Regarding claim 25, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the at least one processor of the communication device is further configured to receive, from the electronic wireless device, quality monitoring information for only selected calls eligible for a higher tier status (identify the call when authorized as TPA device see Smith: ¶[0120]; ¶[0141]).  
Regarding claim 26, the modified Smith taught the device of claim 18 as described hereinabove. Smith further teaches wherein the server device comprises at least one of a scheduler or a gateway of the wireless communication network (real time allocated by scheduler “The eNodeB may monitor one or more resources (e.g., radio links, resource operations, bandwidth, etc.) in real time as they are allocated by a scheduler (e.g., an eNodeB scheduler, etc.)” see Smith: ¶[0459]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897. The examiner can normally be reached Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GUANG W. LI
Primary Examiner
Art Unit 2478


March 25, 2022
/GUANG W LI/Primary Examiner, Art Unit 2478